MEMORANDUM OF DECISION.
David Filieo appeals the judgment of the Superior Court (Androscoggin County) affirming the District Court (Lewiston) judgment that he had violated 22 M.R.S.A. § 2383 (1980) (civil possession of marijuana). Contrary to Filieo’s only contention on appeal, we conclude that the motion judge’s finding that the police officer had a reasonable and articulable suspicion sufficient to justify an investigatory stop was not clearly erroneous. See State v. Cyr, 501 A.2d 1303, 1305-06 (Me.1985); State v. Chapman, 495 A.2d 314, 317-18 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.